      Case 1:17-cr-00034-JRH-BKE Document 333 Filed 03/07/19 Page 1 of 3


                                                                                  U.S. DISTRICT COUR"
                                                                                      AUGUSTA [TV
                       IN THE UNITED STATES DISTRICT COURT                       2019 MiSf? 7 PM » OQ
                          SOUTHERN DISTRICT OF GEORGIA                                     ' rn
                                      AUGUSTA DIVISION
                                                                                CLERK.XJA>
                                                                                   SO. Ij!3 f. 0, GA.
 UNITED STATES
                                                     Case No. l:17-cr-34(JRH)(BKIE)
 V.


 REALITY WINNER



   REPORTERS COMMITTEE FOR FREEDOM OF THE PRESS'S MOTION TO
 INTERVENE FOR THE LIMITED PURPOSE OF SEEKING ACCESS TO CERTAIN
               SEALED COURT RECORDS RELATED TO THIS ACTION

               The Reporters Committee for Freedom of the Press hereby moves this court to

permit it to intervene for the limited purpose of seeking access to certain sealed court records

related to this action, specifically, any and all applications and supporting documents, including

affidavits, concerning the completed "leak" investigation and now-concluded criminal

prosecution of Reality Winner seeking any ofthe following; any court orders granting or denying

any of the following; and any other court records related to the following, such as returns,

motions to seal, and docket sheets:

   • any search warrant, regardless of whether the warrant was issued or executed, including

       warrants under the Stored Communications Act("SCA"),see 18 U.S.C. §§ 2701-2712;

   • authorization for the use of any pen register or trap and trace device pursuant to 18

       U.S.C. §§ 3121-3127,regardless of whether such authorization was granted or a pen

       register or trap and trace device was used; and

   • any order pursuant to 18 U.S.C. § 2703(d)of the SCA,regardless of whether or not the

       order was issued or executed.


A supporting memorandum of law is attached.
     Case 1:17-cr-00034-JRH-BKE Document 333 Filed 03/07/19 Page 2 of 3




Dated:    ,2019

                                  Respectfully submitted,



                                       /s/David E. Hudson
                                   David E. Hudson
                                     Ga. Bar No. 374450
                                   Hull Barrett
                                   SunTrust Bank Building, 801 Broad Street
                                   Seventh Floor
                                   Augusta, GA 30901
                                   Tel:(706)722-4481

                                   Peter C. Canfield
                                     Ga. Bar No. 107748
                                   Meredith C. Kincaid
                                     Ga. Bar No. 148549
                                   Jones Day
                                   1420 Peachtree Street, NE,Suite 800
                                   Atlanta, GA 30309
                                   Tel:(404)521-3939

                                   Counsel ofRecordfor Applicant the Reporters
                                   Committeefor Freedom ofthe Press

                                   Bruce D. Brown*
                                   Katie Townsend*
                                   Linda Moon*
                                   The Reporters Committee for
                                    Freedom of the Press
                                   115615th St. NW,Suite 1020
                                   Washington,DC 20005
                                   Tel:(202)795-9300

                                   *0/Counselfor Applicant the Reporters
                                   Committeefor Freedom ofthe Press
      Case 1:17-cr-00034-JRH-BKE Document 333 Filed 03/07/19 Page 3 of 3




                                  CERTIFICATE OF SERVICE


       I hereby certify that on      ,2019,1 electronically filed the foregoing with the Clerk of
the Court using the ECF system, which sent notification ofsuch filing to counsel ofrecord for all

parties.

                                                    /s/ David E. Hudson
                                                    David E. Hudson
